UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED October 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-169280 Xumanii International Holdings Corp. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 9550 South Eastern Ave. Suite 253-A86 Las Vegas, Nevada 89123 (Address of principal executive offices, including zip code.) 800-416-5934 (Registrant’s telephone number, including area code) N/A (former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: December 16, 2013, the registrant had 271,610,552common shares issued and outstanding. Xumanii International Holdings Corp. FORM 10-Q October 31, 2013 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3 Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II OTHER INFORMATION Item 1 Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES EXHIBIT INDEX 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Xumanii International Holdings Corp. (formerly Xumanii Inc.) (A Development Stage Company) October 31, 2013 FINANCIAL STATEMENTS Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to Financial Statements(unaudited) F-4 4 Xumanii International Holdings Corp. (formerly Xumanii, Inc.) (A Development Stage Company) Balance Sheets (Unaudited) October 31, 2013 July 31, 2013 ASSETS Current assets Cash $ $ Prepaid expenses Total current assets Fixed assets, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable & accrued liabilities $ $ Advances from related parties Loans payable Note payable Total current liabilities Commitment and contingencies Stockholders' deficit Series A preferred stock, $0.00001 par value; 100,000,000 shares authorized; none issued and outstanding - - Series B preferred stock, $0.00001 par value; 100,000,000 shares authorized; none issued and outstanding - - Common stock, $0.00001 par value; 450,000,000 shares authorized; 271,610,552shares issued and outstanding. Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. F-1 Xumanii International Holdings Corp. (formerly Xumanii, Inc.) (A Development Stage Company) Statements of Operations (Unaudited) For the Period For the Three Months For the Three Months from May 6, 2010 Ended October 31, Ended October 31, (inception) to October 31, 2013 Operating expenses: General and administrative $ $ $ Consulting Legal and accounting Transfer agent Loss on disposal of fixed assets - Total operating expenses Other expense: Interest expense Net loss $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted Net loss per common share - basic and diluted $ ) $ ) The accompanying notes are an integral part of these financial statements. F-2 Xumanii International Holdings Corp (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Period For the Three Months For the Three Months from May 6, 2010 Ended October 31, Ended October 31, (inception) to October 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense - Imputed interest Loss on disposal of fixed assets - Changes in operating assets and liabilities: Prepaid expenses - ) ) Accounts payable & accrued liabilities - Net cash used in operating activities of operations ) ) ) CASH FLOW INVESTING ACTIVITIES Purchase of fixed assets - ) ) Net cash used in investing activities - ) ) CASH FLOW FINANCING ACTIVITIES Proceeds from issuance of common stock - - Proceeds from loans payable Proceeds from related party loans payable - Repayments on related party loans payable - - ) Advances from related parties - Repayment of related party advances ) - - Net cash provided by financing activities NET CHANGE IN CASH CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL INFORMATION: Interest paid $
